Citation Nr: 1517336	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent for right hip trochanteric bursitis with degenerative changes.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1985 to May 1991 and from January 2006 to January 2007.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2009 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) granted service connection for right hip trochanteric bursitis with degenerative changes and assigned a 10 percent rating for that disability.  In January 2011, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  After remanding the case for additional development in March 2011 and in June 2012, the Board denied a rating in excess of 10 percent for right hip trochanteric bursitis with degenerative changes in an April 2013 decision.  The Veteran appealed that decision to the Court.  In January 2014, the Court issued an order that vacated the April 2013 Board decision with respect to the denial of a rating in excess of 10 percent for right hip trochanteric bursitis with degenerative changes, and remanded that matter for readjudication consistent with the instructions outlined in a January 2014 Joint Motion for Remand (Joint Motion) by the parties.  The record is now in the jurisdiction of the Sioux Falls, South Dakota RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

On VA examination in September 2012, the Veteran reported that flare-ups impacted the function of her right hip.  Specifically, she reported "limitations of any type of impact, weight bearing activity due to pain."  She further reported that the baseline level of pain varied, where at its best the pain was a 3, at its worst the pain reached a 7 on a daily basis, and during flare-ups the pain was a 10 constantly.  Right hip flexion was to 110 degrees, with objective evidence of painful motion beginning at 80 degrees; extension ended at greater than 5 degrees, with objective evidence of painful motion at 5 degrees; there was no abduction lost beyond 10 degrees; adduction was not limited such that she could not cross her legs; and rotation was not limited such that she could not toe-out more than 15 degrees.  After three repetitions, right hip flexion was to 110 degrees; extension ended at greater than 5 degrees; there was no abduction lost beyond 10 degrees; adduction was not limited such that she could not cross her legs; and rotation was not limited such that she could not toe-out more than 15 degrees.  While she did not have additional limitation in range of motion of the hip and thigh following repetitive-use testing, the VA examiner indicated that the Veteran did have functional loss and/or functional impairment of the hip and thigh, with the contributing factors of disability noted to include the following on the right side: less movement than normal; weakened movement; pain on movement; and interference with sitting, standing, and/or weight-bearing.

As outlined in the January 2014 Joint Motion, the Board did not adequately discuss the right hip functional loss reported by the Veteran (especially during flare-ups) at the September 2012 VA examination.  In order to reconcile her self-reported right hip symptoms with the medical evidence of record (and in particular, with the September 2012 examination results), the Board finds that a new examination to secure an adequate medical opinion is necessary.  Reports of ongoing VA treatment should also be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment or evaluation she has received for her right hip disability, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  In addition, the AOJ should specifically secure complete copies of the clinical records of all VA treatment the Veteran has received for her right hip disability since October 2012.

2.  After the development sought above is completed, the AOJ should arrange for an orthopedic examination of the Veteran to determine the severity of her service-connected right hip trochanteric bursitis with degenerative changes.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating the hip and thigh (including 38 C.F.R. § 4.71a, Codes 5250-5255).  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a)  Please describe all symptoms and manifestations of the Veteran's right hip trochanteric bursitis with degenerative changes (specifically noting any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function (to include during flare-ups).

(b)  Please compare/reconcile the objective findings on present and past medical examinations (to include the September 2012 VA examination) with the Veteran's allegations of functional loss regarding her right hip (especially during flare-ups).

(c)  Please specifically comment on the overall impact of the Veteran's service-connected right hip disability on occupational and daily activity functioning (to include during flare-ups).

The examiner must explain the rationale for all opinions, citing to supporting factual data (including relevant prior medical opinions) and medical literature, as appropriate.

3.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

